* This case should have appeared in the 41st volume of the Texas Criminal Reports, but it only reached the hands of the Reporter on October 26, 1901, after the 41st volume was complete.
Appellant was convicted of violating the local option law, and his punishment assessed at a fine of $25 and twenty days imprisonment in the county jail.
Appellant's first contention is "that the verdict of the jury is contrary to the evidence, in this: The testimony establishes that the hop ale sold by defendant was not intoxicating, but shows that same would not produce intoxication when taken in such quantities as may practically be drank." We think the evidence does support the verdict of the jury, and hence appellant's contention is incorrect and without merit.
He also complains that the court permitted a witness to testify that defendant had an internal revenue license posted up in his store, and that said license was dated July, 1899, and was for one year from that date, which was error, "because the record of the commissioners court shows local option did not go into effect in said precinct until October 27, 1899, and because the license, or certified copy thereof, was the best evidence." There was no bill of exceptions reserved to this matter. Hence we can not consider the same.
He complains that the court erred in permitting the State to introduce the record of the commissioners court levying an occupation tax; said order having been made prior to the taking effect of the local option law. We can not see how this order was germane to the trial of appellant on a charge of violating the local option law. Yet, there being no bill of exception, and no injury to the rights of appellant being shown, it is no ground for reversal.
Appellant's fourth ground is: That one of the jurors (W.D. Ray) drank nearly a quart of hop ale after the jury retired to consider of their verdict; said juror stating that the hop ale, which was introduced in evidence, affected him, and he believed that, if a man drank enough *Page 382 
of it, it would make him drunk. That this statement was considered by members of the jury in connection with the testimony of other witnesses, in determining whether said hop ale was intoxicating. That on account of this statement being made in the privacy of the jury room, and where appellant could not prevent it, it was prejudicial to him. Appellant attached the affidavit of one of the jurors to this effect. The record discloses that appellant agreed with the prosecuting attorney that the juror might drink the hop ale. The affidavit of three members of the jury states that the juror Ray drank the hop ale, by consent of appellant, during the trial; that Ray made no statement as to the effects of the hop ale on him until after the verdict had been agreed upon. In prosecutions of this character, we do not think it proper practice to have the jury drink any of the liquid alleged to be intoxicating. Certainly this can be proved outside of the testimony of the juror that it is intoxicating. In view of the fact that appellant agreed this might be done, and that the juror Ray did not mention its intoxicating effect to the other jurors until after the verdict had been rendered, and in view of the further fact that the evidence is conclusive, showing the guilt of appellant beyond doubt, we do not see fit to disturb the finding of the jury.
Appellant's fifth complaint is that there is no valid law to sustain this conviction, and that the verdict is contrary to the law. The transcript shows that the orders of the commissioners court were properly passed and adopted, and the local option law properly put in effect, and we do not see how the verdict is contrary to the law. The verdict is amply supported by the evidence, and the judgment is affirmed.
Affirmed.